Interim Decision #1331

MATTER OF FONG

In VISA PETITION Proceedings
A-13264113
Decided by Boamd April 6,1064
An adoptive brother is eligible for preference quota status under section
203(a) (4), Immigration and Nationality Act, as amended, if he qualifies as
an adopted child of the same parents of the petitioner. (Matter of

6 I. & N. Dec. 180, superseded.)

The case conies forward on appeal from the order of the District

Director, Boston District, dated December 13, 1963, denying the visa
petition for the reason that Matter of 21 , 6 I. & N. Dec. 180, holds
that brothers and sisters through adoption are not brothers and sisters
within the meaning of section 203 (a) (4) of the Immigration and
Nationality Act.
The petitioner, a native of China and a naturalized citizen of the
United States, 35 years old, female, seeks preference status under section 203(a) (4) of the Immigration and Nationality Act on behalf of
her adopted brother, a native and citizen of China, born January 31,
—

1949 (CR28 1 8). Section 203(a) (4) provides for preference quota
status on behalf of a brother or sister of a citizen of the United States.
-

-

An office memorandum dated December 13, 1963, accompanies the
denial of the visa petition. The memorandum reflects that the petitioner applied for admission to the United States at Boston, Massachusetts on March 26, 1952; that her father Fong Tan TOW, given
name, Fong Gong Wah, marriage name, was then living in the Philippine Islands and her mother Jee (Gee) (Shee) was living in Mar Det
Village; that she did not have any brothers or sisters, either natural
or adopted; that she had only one son, Chin Doo Taw, born OR 38 4 2
(April 29, 1940) in Chew Jung Village and living with her mother in
-

-

Mar Det Village. Subsequently, the petitioner submitted visa petitions for her mother, Fong Wai Lan also known as Gee Wai Lan, her
daughter, Chin King Toy, and an adopted brother, Fong Sui Kee.

In support of these visa petitions she submitted her own affidavit, and
an affidavit of her husband and a copy of an adoption agreement to
497

Interim. Decision 41331
substantiate the claimed relationships. Inasmuch as this was the first
time she had mentioned she had a daughter and an adopted brother,
the petitioner was interviewed under oath on December 12, 1963.
She admitted that she never had a son by the name of Chin Doo Taw
but merely showed him on the record because everyone else was doing
the same thing. She also testified that she had two natural sisters
and one adopted brother. Her explanation for not previously reporting their existence was that since they were residing on the mainland
of China when she came to the United States she thought that if she
disclosed their existence some harm might come to them. The visa
petitions filed in behalf of the petitioner's mother and daughter were
approved on condition that the blood typing of the petitioner and her

husband and the beneficiary be found compatible. However, it was
recommended that the visa petition filed on behalf of the adopted
brother, Fong Sui Kee, be denied on the basis of the decision in
Matter of M—, 6 I. &N. Dec. 180.
It is noted that Matter of AI—, supra, was decided on June 23,
1954, and held that brothers and sisters through adoption were not
"brothers" or "sisters" within the meaning of section 203(a) (4) of
the Immigration and Nationality Act and were not eligible for preference quota status under that section. However, subsequently there
was enacted the Act of September 11, 1957 (71 Stat. 639, 8 U.S.C.A.
1101, P.L. 85416 (86th Cong., 1st Sess.) S. 2792) which provided in
section 2 thereof an addition to section 101(b) (1) of the Immigration
and Nationality Act consisting of subparagraph (E) to include in the
definition of the term "child" a child adopted while under the age of
14 years if the child has thereafter been in the legal custody of, and
has resided with, the adopting parent or parents for at least two years.
Senate Report No. 1057 (85th Cong., -1st Sess.) to accompany S. 2792,
stated that at present the term "child" does not include adopted
children and it is believed the proposed amendment is desirable to
prevent hardship in cases where the child is chargeable to a heavily
oversubscribed quota and would not otherwise be able to accompany
his adoptive parents. Adequate safeguards were included to prevent
abuses. Presumably, this meant the limitation to adoption while under
14 years of age and the requirement of custody and residence thereafter
for two years by the adopting parent or parents as well as the termination of any immigration right, privilege or status as to the natural
parent of such adopted child.
The amendment of September 11, 1957, equated the status of a properly adopted child to that of a. "child" as defined in section 101(b) (1)
for immigration purposes?. In view of the enactment of this amen2

Matter of A.

, 8 I. & N. Dee. 242.

—

498

Interim Decision #1331
datory statute in 1957 subsequent to our decision in Matter of M—, 6
I. 86 N. Dec. 180 (1954), and the recognition therein for the first time
of an adopted child as a, "child" it is believed that the matter should
be reexamined in view of the legislative intent and history to determine
whether an adopted brother or sister is included within the term
"brothers" or "sisters."
The term "brothers" or "sisters" as used in section 203 (a) (4) of the
Immigration and Nationality Act is not defined and recourse may be
had to the statutory construction adopted to similar words in other
legislation to determine whether adopted brothers and sisters are included within that terminology. 2 Adoption is usually regarded as
creating the =de relationship between the adoptive parent and the
adopted child as between a natural parent and his child .s By statute,
in most jurisdictions, but not a common law, a person may adopt a
child; and in such a case, unless there are statutory provisions to the
contrary, the rights, duties and obligations arising from the artificial
relationship will be substantially the same as those arising from the
natural relation of parent and child. Where the artificial relation of
parent and child is created by ad.option under the statute, the relationship will be the express provisions of the statute, and even independently of such provisions, give rise to substantially the same rights,
duties, and liabilities as arise out of the natural relationsbip. 4
In the case of Woodward v. U.S., 341 U.S. 112 (1951) the Supreme
Court was considering an appeal from a decision of the Court of
Appeals for the Eighth Circuit (185 P. 2d 131) which had held that
an adopted brother was not a permissible beneficiary under section
602(g) of the National Service Life Insurance Act of 1910.° The
Court of Appeals for the Third Circuit has reached a directly contrary
conclusion under similar circumstances in. Carpenter v. U.S 168 F. 2d
369 (1918). The grant of certiorari by the Supreme Court was limited
to the question of whether a daughter by adoption is within the
permissible class of beneficiaries under section 602(g) of the National
Service Life Insurance Act of 1940. The Court held (p. 113) that
"The short of the matter is that Congress has not expressed itself
in regard to the question before us. In resolving the conflict of de'Metier of R—, 5 I. & N. Dec. 438 (1953) concluded that the term "sons" or
"daughters" included adopted sous or daughters within the provision of section
203 (a) (4) but that holding, which involved a beneficiary who was 24 years old
at the time of his adoption, is no longer applicable because the present definition
in section 101(b) (1) (E) defines "adopted child" as one adopted while under the
age of 14 years.
2 2 CJS 413.
Madden, 3_ W., Persons and Domestic Relations 551 (1951) .

This section provided that insurance shall be payable only to a widow,
widower, child, parent, brother, or sister of the insured.
5

499

Interim Decision #1331
cisions, we must determine whether the word "brother," as used in
this Federal statute, restricts the policy holder's choice of beneficiaries
to brothers of the blood. We are persuaded by the policy against
drawing such a distinction in the family relationship. Contemporaneous legal treatment of adopted children as though born into the
family is a manifestation of that policy. * * Consequently, we hold
that a brother by adoption is a permissible beneficiary under section
602(g) of the National Service Life Insurance Act of 1910." a
Section 2 of the Act of September 11, 1957, which added subparagraph (B) to the definition of the term "child" in section 101
(b) (1) of the Immigration and Nationality Act placed Congressional
approval on a construction which would adopt the prevailing view
that adoption is usually regarded as creating the same relationship
between the adoptive parent and adopted child as between a, natural
parent and a natural child. Although there has been some holdings
to the contrary, the Supreme Court in the case of Woodward v. U.S.,
341 U.S. 112 (1951) settled the divergence in the lower courts as to
whether a brother or sister by adoption is a "brother" or a "sister"
within the meaning of the term as used in the National Service Life
Insurance Act in the affirmative. In the light of the legislative history
and purpose of the amendatory legislation of the Act of September
11, 1957, we are convinced that there has been enunciated a Congressional p ()Rey aoainst drawing any distinction between an adopted child
or adopted brother and sister and "child" or "brother" and "sister."
We regard Matter of M—, 6 I. & N. Dec. 180, as no longer applicable.
In the instant case there is evidence to establish that the beneficiary,
who was born on January 31, 1949, was adopted either on March 1,
1949, as testified by the petitioner, or on July 19, 1949, as evidenced by
the adoption agreement. In any event the beneficiary appears to
qualify as an adopted child of the same parents of the petitioner and
is considered an adopted brother. As such, he qualifies for eligibility
for a preference quota visa under section 203(a) (4) of the Immigration and Nationality Act. The appeal will be sustained.
ORDER: It is ordered that the appeal be sustained and that the
visa petition be approved for preference quota status under section
203 (a) (4) of the Immigration and Nationality Act on behalf of the
beneficiary.
° Cited with approval in Thomas v. United States, 189 F. 2d 495, 504 (6th Cir.,
{1951) Berrilhitt v. Mvited States, 199 F. 2d 217, 218 (6th Cir., 1952) ; U.S. v.

Rock 200 P. 2d 357, 358 (D.C. Cir., 1952).

500

